 WESTINGHOUSE ELECTRIC CORPORATION441The Oil Workers and the Independent desire to appear on the bal-lots for any separate craft groups found appropriate and we shallplace their names on the ballots in all voting groups.The Councilindicated that it desired to participate only in the election in the pro-duction and maintenance group.If a majority of the employees in voting groups (1), (2), (3), (4),(5), or (6) select a labor organization other than that selected by amajority of the employees in voting group (7), those employees willbe taken to have indicated their desire to constitute a separate bargain-ing unit and the Regional Director conducting the election is instructedto issue acertification of representatives to the labororganizationselected by the employees in each group for such unit or units, whichthe Board, in such circumstances, finds to be appropriate for purposesof collective bargaining.If a majority of employees in voting groups(1), (2), (3), (4), (5), or (6) select the labor organization chosenby a majority of employees in voting group (7), thoseemployeeswill betaken to have indicated their desire to constitute part of theproduction and maintenance unit and the Regional Director conduct-ing the election is instructed to issue a certificationof representativesto the labor organization selected by the employees in such groups,which the Board, in such circumstances, finds to bea singleunit appro-priatefor purposes of collective bargaining.[Text of Direction of Elections omitted from publication in thisvolume.]WESTINGHOUSE ELECTRIC CORPORATIONandUNITED ELECTRICAL,RADIO AND MACHINE WORKERS OF AMERICA (UE), PETITIONER.Case No. IRC-28J5.November 20,1952Decision and Direction of ElectionUpon a petition duly filed under Section9 (c) of the NationalLabor Relations Act, a hearing was held before Sidney A. Coven,hearing officer.The hearingofficer's rulingsmade at thehearing arefree from prejudicialerror and areherebyaffirmed.Upon the entire record in this case, the Board finds :1.The Employer isengaged in commercewithin themeaning ofthe Act.2.The labororganizationsinvolvedclaim to represent certainemployeesof the Employer.'IThe Intervenor,Local 202, International Union of Electrical,Radio and MachineWorkers, CIO,was permitted to intervene at the hearing on the basis of its current con-tract.This contract,which was not alleged to be a bar to this proceeding,expired onOctober 1, 1952.101 NLRB No. 108. 442DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section'9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent a unit of employees in thetool and die room of the Employer's East Springfield, Massachusetts,plant.In the alternative, the Petitioner is agreeable to the inclu-sion in the unit of the model makers in the model shop. The Em-ployer and the Intervenor contend that the existing plant-wide unitalone is appropriate, that in any event either unit sought by thePetitioner is inappropriate, and that severance should be denied.The Employer is engaged in the manufacture of electrical appli-ances at its East Springfield plant.The Petitioner was the collec-tive bargaining representative of a plant-wide production and main-tenance unit from 1939 to 1950 at which time the Intervenor becamethe certified representative.There are approximately 131 employeesin the tool and die room and 3,600 in the entire plant.The tool and die room constitutes a separate department in theplant, is located apart from the production departments, and is sepa-rately supervised.The chief function of the tool and die room em-ployees is to fabricate and repair tools, dies, jigs, and fixtures, andthey spend most of their time on such work.Approximately 85 ofthe 131 tool and die room employees are tool makers and die makers,and the parties agree that these employees are highly skilled crafts-men? The other classifications in the department include diegrinders, tool grinders, jig bore, lathe, and milling machine operators,machine repairmen, die repairmen, production clerks, inspectors, anerrand boy, and a janitor.The record shows that the grinders, ma-chine operators, and repairmen are considerably less skilled than thetool and die makers. The Employer's training and experience require-ments for hiring into these classifications are substantially lower thanthose for the tool and die makers.The Employer maintained anapprenticeship program until about 3 years ago; a number of the tooland die makers, but none of the employees in the lesser skilled classi-fications, are graduates of that program.On the record before us,we are unable to find that any of the employees in the tool and dieroom, except the tool and die makers, are craftsmen.The employees in the model shop, a separate department, are pri-marily engaged in making models of proposed new products. It isclear from the record that the model makers, of whom there areapproximately 20, possess and use the same skills as the tool and diemakers in the toolroom, and that they are craftsmen. It also appearsfrom the record that there is employed in the die casting shop a diem The Board has consistently recognized the craft status of tool and die makersHermanNelson Corporation,85 NLRB 206;American Relay and Controls,Inc.,81 NLRB 178. WESTINGHOUSE ELECTRIC CORPORATION443mold maker who has the same skill and does the same kind of work asthe die makers in the toolroom. The model makers and the die moldmaker are the only other craftsmen in the plant comparable to thetool and die makers.The Board has heretofore found appropriate units of tool and dieroom employees such as the one here involved and permitted the sev-erance of such departmental groups from broader units 3Normally,the Board does not find appropriate for severance purposes a groupconfined to one of several departments in a plant.'An exception wasmade to this rule in the case of toolrooms-and machine shops-where the evidence showed that the work in these departments cen-tered around a substantial nucleus of skilled craftsmen .5 It was thecraft-like character of toolrooms and machine shops that originallyprompted the Board to set them up as separate departmental votinggroups; therefore, when the evidence showed that there were othercraftsmen in the plant possessing and using the same skills as thoseof the craftsmen in the department sought, the Board included theseother craftsmen in the departmental voting group sThe Board has reconsidered its policy in this type of case, and hasconcluded thatdepartmentalseverance of a toolroom or machineshop will be granted hereafter only in those cases where the skillsof the employees forming the craft nucleus in the department arenot duplicated elsewhere in the plant.Where the evidence showsthat the craftsmen in the departmental unit requested are the onlyones of their type in the plant, the Board will continue to sever sucha group on a departmental basis,' joining the lesser skilled and un-skilled employees in the department with the highly skilled crafts-men.However, where there are other employees in the plant possess-ing and using substantially the same skills as the highly skilledcraftsmen in the department sought to be severed, the Board is ofthe opinion that it is of primary importance that all the craftsmenin the plant of the same type be included in the same unit and thatsuch a craft group should not be diluted by the inclusion of lesserskilled or completely unskilled employees.Severance in such caseswill be granted only on the traditional craft basis, i. e., the votinggroup will be restricted to all members of the craft in the plant sub-3 General ElectricCompany,89NLRB 726, 745;B. F. Avery &SonsCompany,86 NLRB24,International Harvester Company,79NLRB 1452.4 General Aniline & Film Corporation,80 NLRB 1352;Cupples-Hesse Corporation,80NLRB 14; 0G. KelleyCo, 78 NLRB 1166.Robertshaw-Fulton Controls Company,77 NLRB 316.e Saco-Lowell Shops,94NLRB647;International Harvester Company,82NLRB 190;General Motors Corporation,81 NLRB 210.The essential requirement for such severance is the existence of a separate department.devoted to a specialized function of the plant operations and centering around avery greatnucleus of highly skilled craftsmen . . . ',GeneralElectricCompany,89NLRB at 745. 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDject only to the inclusion of regularly assigned helpers and appren-tices.The Board will no longer find appropriate a unit that is partcraft, part departmental.8In the present case, it appears that the model makers in the modelshop and the die mold maker in the die casting section are craftsmenof the same type as the 80-odd tool and die makers in the tool and dieroom.We shall therefore grant a self-determination election to allmembers of this craft group.We shall direct an election among all tool makers and die makersin the tool and die room, all model makers "A" and "B" in the modelshop, and the die mold maker in the die casting section of the Em-ployer's plant at East Springfield, Massachusetts, excluding super-visors as defined in the Act. If a majority vote for the Petitionerthey will be taken to have indicated their desire to constitute a sep-arate appropriate unit, and the Regional Director conducting theelection directed herein is instructed to issue a certification of rep-resentatives to the Petitioner for the unit described above, which theBoard, under such circumstances, finds to be appropriate for pur-poses of collective bargaining. In the event a majority vote for theIntervenor, the Board finds the existing unit to be appropriate andthe Regional Director will issue a certification of results of electionto such effect.9[Text of Direction of Election omitted from publication in thisvolume.]CHAIRMAN HERZOG, dissenting :I would dismiss this petition, not because of any inherent defect inthe unit sought or found, but for another reason. It seems to me thatthis Board should not make its facilities available for the dismember-ment of a long-established bargaining unit, when those who now seekto dismember that unit are the very ones who established it andthought it appropriate so long as they controlled it.The Petitionerhere dealt with the Employer on an industrial unit basis for morethan a decade, beginning in 1939. In 1946, it opposed an attempt bya craft union to sever a group of patternmakers at this plant 1°Onlyg To the extent that the cases cited in footnote6, supra,are inconsistent with thisdecision, theyare hereby overruled.4 Our dissenting colleague,though not questioning the unit determination in this case,would dismissthe petitionon the groundthat thePetitioner,havingbeen the plant-widebargaining representative for many years,isdisqualified from seeking the smaller unit.As the Actgrants to employees,in an appropriate unit,the right to select the bargainingrepresentative of their choice,as the Petitioner is in no way barred by the Act fromserving as that representative,and asthe Act doesnot require the Petitioner to maintaina consistent position with respectto the type of unitit seeks to represent, we see nomerit in his position.National Farm Machinery Cooperative,Inc.,88 NLRB 125. SeeStandardOverall Company,53 NLRB 960.AOWestinghouse Electric Corporation,69 NLRB 215. WOOD PARTS, INC.445since 1950, following the present Intervenor's defeat of the Petitionerin a Board election in the industrial unit,ll has the Petitioner seen fitto question its appropriateness.I do not believe that the Governmentof the United States should lend a helping hand when so drastic achange of position is for the evident purpose of recouping losses onthe installment plan.11Westinghouse Electric Corporation,89 NLRB 8.WOOD PARTS, INC.and L.D. VINCENTandLOCAL 894, UNITEDBROTHER-HOOD OF CARPENTERS AND JOINERS OF AMERICA, A. F. L.WOOD PARTS, INC.andHARRY L. CIIRTIsLOCAL 894, UNITEDBROTHERHOOD OF CARPENTERS AND JOINERS OFAMERICA, A. F. L.and L.D. VINCENTWOOD PARTS, INC.andMILFORD FREY.Cases Nos. 7-CA 90, 7-CA-440, 7-CB-76, and 7-CA-46f2.November 21, 1952Decision and OrderOn December 7,1951, Trial Examiner Isadore Greenbergissued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the RespondentCompany, Respondent Union, and the General Counsel filed excep-tions to the Intermediate ReportThe Board has reviewed the rulings made by the TrialExaminerat the hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, and the entire record in the case, andhereby adopts the findings, conclusions, and recommendations of theTrialExaminer, with the following exceptions, additions, andmodifications :1.The charges in this case were filed by L. D. Vincent, Harry L.Curtis, and Milford Frey.The Respondents contend that Vincentwas an agent of or a "front" for the United Mine Workers of America,an organization which is not in compliance with Section 9 (f), (g),and (h) of the Act, and that therefore a complaint should not have1The Respondents'request for oral argument is hereby denied because the record andthe exceptions, in our opinion,adequately present the issues and positions of the parties.101 NLRB No. 93.